DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 9, 11 and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (US 2,261,368) in view of Boyd et al.  (US 4,011,685 henceforth Boyd).
Regarding claim 1, Hecht teaches an apparatus to introduce a chemical into a plant tissue of a target plant, including: a body being graspable by a user (plunger 7 of fig. 1, tongs 10 and 11 of fig. 3); and an applicator portion attachable to or forming a part of said body (distributer 2, plates 17 and 18, pg. 3, col. 1, ll. 64-70), the applicator portion including a reservoir chamber adapted for holding said chemical (hollow portion of distributer 2; feed pipes 28, 29, 30, pg. 3, col. 2, ll. 3-10), and one or more porous piercing elements that are elongate and in fluid communication or capable of fluid communication with said reservoir chamber (needles 1 and 21), and being configured to pierce said plant tissue (pg. 3, col. 1, ll. 55-58 and col. 2, ll. 23-31), each of the one or more porous piercing elements comprising a respective shaft and a generally tapered tip (fig. 1 and 3); and wherein the reservoir chamber and the one or more porous piercing elements are configured to draw or move said chemical within the reservoir chamber and into said one or more porous piercing elements, such that as the one or more porous piercing elements penetrate into or through said plant tissue, the chemical is applied to an edge of a resultant incision in the plant tissue (pg. 3,  col. 1, ll. 55-58 and col. 2, ll. 23-40) but fails to teach the one or more porous piercing elements each having a length of greater than 1mm and wherein the shaft has a diameter of 0.5mm up to about 2mm, whereby a ratio of diameter of shaft to length of porous piercing element is less than 1:10. However, Boyd teaches one or more piercing elements each having a length of greater than 1mm (col. 3, ll. 48-50 discloses between about 1.5 and 2 inches In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having a shaft with a diameter of 0.5mm up to about 2mm would allow the system to be used on plants of various thickness.
Regarding claim 2, Hecht as modified by Boyd teaches the invention substantially as claimed and Hecht further teaches wherein the applicator portion comprises a first jaw (17) that is configured to cooperate with a second jaw (18) on the body, such that said first and/or second jaws are moveable and the plant tissue of the target plant being positionable therebetween, whereby upon closure or partial closure of the first and second jaws, the one or more porous piercing elements piece the plant tissue of the target plant or plants (pg. 3, col. 1, ll. 64-70).
Regarding claim 9, Hecht as modified by Boyd teaches the invention substantially as claimed and Hecht further teaches wherein the applicator portion further comprises a base plate (17), and wherein the one or more porous piercing elements are connected to or formed on the base plate (pg. 3, col. 1, ll. 64-67) but is silent on wherein the base plate and the one or more piercing elements are made of a same or similar It would have been obvious to one having ordinary skill in the art at the time the invention was made to the base plate and the piercing elements made of a same or similar material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 11, Hecht as modified by Boyd teaches the invention substantially as claimed and Hecht further teaches wherein the shaft is generally cylindrical, or has a polygon shaped cross sectional profile, or is tapered (needles 21 are tapered, fig. 4).
Regarding claim 14, Hecht teaches a method of applying a chemical to plant tissue of a plurality of target plants, including the steps of: a) providing a device having a body and an applicator portion, wherein the applicator portion comprises a first jaw hinged with a second jaw on the body, wherein the applicator portion is detachable from or forms a part of the body; and wherein the applicator portion includes a reservoir chamber and (fig. 3 and 4) one or more porous piercing elements having respective lengths (needles 21, pg. 3, col. 1, ll. 42-44) said one or more porous piercing elements being in fluid communication with the reservoir chamber (28, 29, 30, pg. 3, col. 2, ll. 3-10), each of the one or more porous piercing elements comprising a respective shaft and a generally tapered tip (needles 21 are tapered, fig. 4), b) filing said reservoir chamber with the chemical, wherein the chemical is drawn or moves into the one or more porous piercing elements (pg. 3, col. 2, ll. 3-14): c) passing the one or more porous piercing elements into or through said plant tissue of a first target plant whereby the chemical is applied to an interior of the plant tissue or to a side of an incision therein In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having a shaft with a diameter of 0.5mm up to about 2mm would allow the system to be used on plants of various thickness.
Regarding claim 15, Hecht as modified by Boyd teaches the invention substantially as claimed and Hecht further teaches including the further step of: pressuring the reservoir chamber impelling said chemical out of the reservoir chamber 
Regarding claim 16, Hecht as modified by Boyd teaches the invention substantially as claimed and Hecht further teaches wherein each of said one or more porous piercing elements includes multiple pores and pathways for passage of said chemical therethrough (para. 0084).  
Regarding claims 17 and 21, Hecht as modified by Boyd teaches the invention substantially as claimed and Hecht further teaches wherein providing the device as in step a) further includes constructing the one or more porous elements from one or more of an absorbent wicking material, a sintered material, a porous thermoplastic material (para. 0084), cellulosic fibres, compressed fibres, synthetic fibres, superabsorbent polymers, and felt, thereby forming multiple pores and pathways in each respective porous piercing element (para. 0084).  
Regarding claims 18 and 22, Hecht as modified by Boyd teaches the invention substantially as claimed and Boyd teaches a piercing element greater than1mm (col. 3, ll. 48-50 discloses between about 1.5 and 2 inches (38.1mm and 50.8mm) but fails to teach wherein the length of each of the one or more porous piercing elements is greater than 1 mm up to about 10mm. It would have been an obvious matter of design choice to have a piercing element greater than 1 mm up to about 10mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having piercing elements greater than 
Regarding claim 19, Hecht as modified by Boyd teaches the invention substantially as claimed and Boyd teaches a shaft having a diameter of  3.57 and 4.36mm (9/64 and 11/64 of an inch, col. 3, ll. 48-50) but fails to teach wherein the shaft has a diameter of 0.9mm up to about 2mm. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hecht’s needles with needles as taught by Boyd to allow the system to be used on plants of  various thickness. Furthermore, it would have been an obvious matter of design choice to have a shaft with a diameter of  0.9mm up to about 2mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having a shaft with a diameter of 0.9mm up to about 2mm would allow the system to be used on plants of various thickness.
Regarding claim 20, Hecht as modified by Boyd teaches the invention substantially as claimed and Hecht further teaches wherein providing the device as in step a) further includes providing multiple pores and pathways in each of said one or more porous piercing elements for passage of said chemical therethrough (para. 0084).  
Claims 3, 6-8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (US 2261368) in view of Boyd, as applied to claim 3 above, further in view of Allen et al. (US 2010/0312191 henceforth Allen).
Regarding claim 3, Hecht as modified by Boyd teaches the invention substantially as claimed but fails to teach wherein the one or more porous piercing elements are constructed from an absorbent wicking material that draws the chemical by capillary action through the one or more porous piercing elements to an outer surface thereof, such that the chemical is applied to the tissue of the target plant or plants when the one or more porous piercing elements pierce the tissue. However, Allen teaches one or more porous piercing elements are constructed from an absorbent wicking material (ceramics, para. 0035) that draws the chemical by capillary action through the one or more porous piercing elements to an outer surface thereof, such that the chemical is applied to the tissue of the target plant or plants when the one or more porous piercing elements pierce the tissue (para. 0052). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hecht’s needles with needles as taught by Allen to allow the system to be used on plants of various thickness.
Regarding claim 6, Hecht as modified by Boyd and Allen teaches the invention substantially as claimed and Allen further teaches wherein the one or more porous piercing elements are constructed from porous thermoplastic material, cellulosic fibres, compressed fibres, wood pulp, cotton pulp, synthetic fibres, polyesters, polyolefins, superabsorbent polymers, polyacrylic acid, or felt, or a combination thereof (polyesters, para. 0035 and 0084).  
Regarding claim 7, Hecht as modified by  Boyd and Allen teaches the invention substantially as claimed and Allen further teaches wherein the porosity of the one or more porous piercing elements is configured to deliver the chemical to said outer 
Regarding claim 8, Hecht as modified by Boyd and Allen teaches the invention substantially as claimed but fails to teach wherein the one or more porous piercing elements comprise a soft wicking material that is reinforced by a relatively rigid support member. It would have been obvious to one having ordinary skill in the art at the time the invention was made to a soft wicking material that is reinforced by a relatively rigid support member, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331. 
Regarding claim 13, Hecht as modified by Boyd teaches the invention substantially as claimed but fails to teach wherein the one or more porous piercing elements are constructed sustainably from said chemical wherein the one or more porous piercing elements, or a part thereof, are dissolvable or otherwise liquefiable, by an activating liquid or substance, whereby said chemical is thereby in a form that is applied to the plant tissue for absorption thereof to thereby treat the target plant or plants. However, Allen teaches wherein the one or more porous piercing elements are constructed sustainably from said chemical wherein the one or more porous piercing elements, or a part thereof, are dissolvable or otherwise liquefiable, by an activating liquid or substance, whereby said chemical is thereby in a form that is applied to the plant tissue for absorption thereof to thereby treat the target plant or plants (para. 0127). .
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hecht (US 2261368) in view of Boyd in view of Allen, as applied to claim 3 above, further in view of Emory (WO 2016/070005).
Regarding claim 4, Hecht as modified by Boyd and Allen teaches the invention substantially as claimed and Allen further teaches wherein the one or more porous piercing elements are constructed from a generally rigid material which acts to wick or move the chemical from the reservoir chamber and to thereby present the chemical on an outer surface of the one or more porous piecing elements (metal, para. 0067), such that when the one or more porous piercing elements pierce the plant tissue, some of said chemical is wiped off on the edges of the incision in the plant tissue (para. 0052) but fails to teach the rigid material being a sintered material. However, Emory teaches a porous tip and body formed from a rigid sintered material (para.0060). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Hecht’s needle material with a sintered material as taught by Emory to provide a stronger needle.
Regarding claim 5, Hecht as modified by Boyd, Allen and Emory teaches the invention substantially as claimed and Emory further teaches wherein the sintered material is one of sintered ceramic, metal, aluminium oxide and silicon carbide (metal, para. 0060).  
Response to Arguments
Applicant’s arguments, see page 12, filed 1/31/2022, with respect to the rejection(s) of claim(s) 1-9, 11, 13-15 under 102 and 103 rejection have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hecht (US 2,261,368) in view of Boyd et al.  (US 4,011,685 henceforth Boyd). As disclosed above Hecht teaches a body; and an applicator portion including a reservoir chamber, and one or more porous piercing elements being configured to pierce plant tissue but fails to teach the one or more porous piercing elements each having a length of greater than 1mm and wherein the shaft has a diameter of 0.5mm up to about 2mm. However, Boyd teaches a piercing element having a length of 38.1mm and 50.8mm and a shaft having a diameter of  3.57 and 4.36mm. It would have been obvious to modify the size of Hecht’s needles to allow the system to be used on various types of plants having various wall thickness. And it would have been an obvious matter of design choice to have needles of various sizes, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/EBONY E EVANS/Primary Examiner, Art Unit 3647